Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 7, 1969, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Martuseello, Acting P. J., Shapiro, Brennan and Benjamin, JJ., concur; Gulotta, J., dissents and votes to reverse the judgment and grant a new trial, with the following memorandum: The errors committed by the District Attorney upon the opening, together with other cumulative errors, particularly the introduction of evidence of a stolen 1965 GTO automobile which was unrelated to the present charge, deprived defendant of a fair trial. The jury’s request to have the stolen car testimony reread emphasizes its influence upon their minds. Their deliberations took some seven hours.